IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

THEODORE WASHINGTON,

               Appellant,

v.                                                     Case No. 5D17-31

U.S. BANK NATIONAL ASSOCIATION,
NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY AS TRUSTEE FOR THE
RMAC TRUST, SERIES 2016-CTT,

               Appellee.
                                        /

Opinion filed May 12, 2017

Appeal from the Circuit Court for
Orange County,
Donald A. Myers, Jr., Judge.

Theodore Washington, Orlando, pro se.

Gary I. Gassel of the Law Office of Gary
Gassel, P.A., Sarasota, and Susan J.
Silverman, Sarasota, for Appellee.

                              ON CONCESSION OF ERROR

 PER CURIAM.

        Upon consideration of the concession of error filed by Appellee, we reverse the

 trial court’s December 14, 2016, “Order on Defendant’s Motion to Dismiss” and remand

 the matter for further proceedings.

        REVERSED and REMANDED.

 SAWAYA, PALMER and EDWARDS, JJ., concur.